                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DANIEL LEE WACHOWIAK,

                          Plaintiff,
      v.                                           Case No. 18-cv-642-pp

DR. JEFFREY MANLOVE,

                        Defendant.
______________________________________________________________________________

       ORDER SETTING DEADLINE FOR PLAINTIFF TO RESPOND TO
  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND DENYING HIS
               MOTION TO RECRUIT COUNSEL (DKT NO. 44)
______________________________________________________________________________

      Plaintiff Daniel Lee Wachowiak, an inmate at Green Bay Correctional

Institution who is representing himself, filed a civil rights complaint on April

23, 2018. Dkt. No. 1. The court screened the complaint and allowed the

plaintiff to proceed on an Eighth Amendment deliberate indifference to medical

needs claim against the defendants. Dkt. No. 18. On June 8, 2020, the

defendant filed a motion for summary judgment. Dkt. No. 37. Under Civil

Local Rule 56(b)(2) (E.D. Wis.), the plaintiff’s opposition materials were due on

July 8, 2020. Almost three months after the opposition materials were due,

when nothing had been filed by the plaintiff, the court issued a show cause

order directing that by October 30, 2020, the plaintiff must either respond to

the defendant’s motion for summary judgment or file a letter explaining why he

was unable to do so. Dkt. No. 43.



                                         1




           Case 2:18-cv-00642-PP Filed 10/27/20 Page 1 of 4 Document 45
      On October 15, 2020, the court received a letter from the plaintiff that

simply stated, “Your Honor yes I want to continue with this lawsuit and yes I

would like a lawyer if that is possible please to help me sue Dr. Jeffery

Manlove. Please & Thank You.” Dkt. No. 44 at 1. The plaintiff did not explain

why he has not responded to the defendant’s summary judgment motion. The

court will give the plaintiff a final chance to submit a response. The plaintiff

must file a response to the defendant’s motion for summary judgment in time

for the court to receive it by the end of the day on November 27, 2020. If the

court does not receive the plaintiff’s response to the summary judgment motion

by that date, the court will treat the motion as unopposed. This likely will

result in the court granting summary judgment in favor of the defendant and

dismissing the case.

      To oppose the defendant’s summary judgment motion, the plaintiff must

respond to each of the defendant’s proposed findings of fact (by agreeing with

the proposed fact or explaining why he disagrees with the proposed fact; if the

plaintiff does not indicate one way or the other, the court will assume that he

agrees) and he must respond to the legal arguments in the defendant’s brief.

The plaintiff must support his facts, or his disagreement with the defendant’s

facts, with evidence. He can do that by referring to the information and

documents he received during discovery or by telling the court his version of

what happened in an affidavit or an unsworn declaration under 28 U.S.C.



                                         2




         Case 2:18-cv-00642-PP Filed 10/27/20 Page 2 of 4 Document 45
§1746.1 An unsworn declaration is a way for the plaintiff to tell his side of the

story while declaring to the court that everything he has written is true and

correct.

      As for his request for the court to appoint him a lawyer, in a civil case,

the court has discretion to recruit a lawyer for individuals who cannot afford to

hire one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C.

§1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th

Cir. 2013). “[D]eciding whether to recruit counsel ‘is a difficult decision: Almost

everyone would benefit from having a lawyer, but there are too many indigent

litigants and too few lawyers willing and able to volunteer for these cases.’”

Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v.

Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish,

923 F.3d 486, 490 (7th Cir. 2019), (quoting Pruitt v. Mote, 503 F.3d 647, 653

(7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit



1
 If the plaintiff chooses to support his facts with an unsworn declaration, he
must state at the bottom of his declaration, “I declare under penalty of perjury
that the foregoing is true and correct. Executed on [date]. [Signature]” 28
U.S.C. §1746(2).
                                          3




           Case 2:18-cv-00642-PP Filed 10/27/20 Page 3 of 4 Document 45
Authority, 930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show

he contacted at least three lawyers and provide the court with (1) the lawyers’

names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      The plaintiff has not demonstrated that he has made a reasonable

attempt to hire a lawyer himself, so the court will deny his motion to appoint

counsel. He may renew his motion once he has made a reasonable attempt to

obtain an attorney as described above.

      The court ORDERS that the plaintiff must file his response to the

defendant’s motion for summary judgment in time for the court to receive it by

the end of the day on November 27, 2020. If the court does not receive the

plaintiff’s response by the end of the day on November 27, 2020, the court will

treat the defendant’s motion as unopposed and could grant judgment in favor

of the defendant and dismiss the case.

      The court DENIES the plaintiff’s motion to recruit counsel. Dkt. No. 44.

      Dated in Milwaukee, Wisconsin this 27th day of October, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                         4




        Case 2:18-cv-00642-PP Filed 10/27/20 Page 4 of 4 Document 45
